       Case 3:19-cv-01957-SB           Document 18      Filed 02/18/20      Page 1 of 5




Ronald-Kenneth: Strasser AR WP                                    Not an Attorney
Non-Resident Alien                                                Not Pro Se
c/o 8800 Southeast 80 Avenue                                      Not Representing Myself
non-domestic                                                      Demand Fee Waiver
Portland
Oregon Republic
Multnomah, County
Zip Exempt

                           In the United States District Court
                               for the District for Oregon
                           ( l 000 SW 3rd Ave #740; Portland, OR 97204)

Keith Dieringer,                                   )
                                                   )       Case No. 3-l 9-cv-01957
              Plaintiff,                           )       (Federal)
                                                   )
       V.                                          )
                                                   )
RONALD K STRASSER,                                 )            SECOND AMENDED
                                                   )       NOTICE FOR APPEAL
               Defendant,                          )       AND DEMAND FOR STAY
                                                   )       AND REVOKING POWER FOR
Ronald-Kenneth: Strasser,                          )       ATTORNEY
                                                   )
               Claimant.                           )       PURSUANT TO F.R.A.P. 3, 4


                              NATURE FOR THE AMENDMENT

       This amendment adds documents [14], [16] and [17], does it not? This amendment gives

notice that in document [13], Notice for Appeal, I gave Michael Simon notice that I hereby

rescind and revoke any and all Power(s) for Attorney that I may have ever granted in the past to

anyone, including any and all Power(s) for Attorney assumed, presumed, by anyone in any court

panel , does it not? This amendment includes a demand for staying the [17] Magistrate's Orde

revoking " ECF filing privileges," does it not?

                           SECOND AMENDED NOTICE FOR APPEAL




Notice for Appeal
       Case 3:19-cv-01957-SB           Document 18        Filed 02/18/20     Page 2 of 5




       May I hereby give notice that I, ronald-kenneth: strasser, Claimant, also known as

Ronald-Kenneth: Strasser, Claimant in the above-named case, and RONALD K STRASSER,

Ens Legis, Defendant in the above-named case, are hereby appealing to the United States Court

for Appeals for the Ninth Circuit from the

              [3] Findings and Recommendation, 12/5/2019, and from the

               [4] Order referring Findings & Recommendation (ECF No. [3]) and Notice for

Removal (ECF No. [2]) to Judge Simon, 12/5/2019, and from the

               [6] Order on Motion for Extension for Time, 12/ 18/2019, and from the

              [11] Order Adopting Magistrate Judge Beckerman's Findings and

Recommendation, ECF [3] , signed and entered 1/15/2020, and from the

       [14] Transmittal for Case to State Court, signed and entered 1/ 16/2020, and from the

       [ 16] Order on motion to amend/correct, signed and entered I/22/2020, and from the

       [17] ORDER terminating Ronald Kenneth Strasser's CM/ECF filing privilege, signed and

entered 2/6/2020?

       May I point out that the parties to the appeal are the following ?:

       Keith Dieringer (Plaintiff, Appellee)
       c/o attorney Frank Wall
       4411 NE Tillamook Street
       Portland, OR 97213
       Email: fWall @ipns.com
       Fax: 503 .223.0903


       RONALD K STRASSER (Ens Legis, Defendant, Appellant)
       Non-Resident Alien
       c/o 8800 Southeast 80 Avenue
       non-domestic
       Portland
       Oregon Republic
       Multnomah, County
       Zip Exempt




Notice for Appeal
       Case 3:19-cv-01957-SB           Document 18      Filed 02/18/20     Page 3 of 5




       Ronald-Kenneth: Strasser (Claimant, Appellant)
       address:
       Ronald-Kenneth: Strasser AR WP
       Non-Resident Alien
       c/o 8800 Southeast 80 Avenue
       non-domestic
       Portland
       Oregon Republic
       Multnomah, County
       Zip Exempt
       Phone: (503) 718-1858
       Email: ronaldkennethstrasser@maiI.com


       May I point out that I expect a Fee Waiver because I am on SSI, crippled, disabled,

Oregon Health Plan, below the poverty level, etc.? Do you not grant Fee Waivers based on SSI,

crippled, disabled, Oregon Health Plan, below the poverty level, etc.?

       May I also demand a Stay for Execution for the [ 11] Order being appealed? So that the

State Court lacks jurisdiction?

       May I also demand a Stay for Execution for the [17] Magistrate's Order being appealed?

So that I still have "ECF filing privileges"?

       May I point out that both STACIE F. BECKERMAN and MICHAEL H. SIMON failed

and refused to answer my questions??

      RESCINDING AND REVOKING ANY AND ALL POWERS FOR ATTORNEY

       May I give notice that [ hereby rescind and revoke any and all Power(s) for Attorney that

I may have ever granted in the past to anyone, including any and all Power(s) for Attorney

assumed, presumed, by anyone in any court panel?

       May I give notice that in document [13], Notice for Appeal, I gave Michael Simon notice

that I hereby rescind and revoke any and all Power(s) for Attorney that I may have ever granted




Notice for Appeal
        Case 3:19-cv-01957-SB          Document 18        Filed 02/18/20     Page 4 of 5




in the past to anyone, including any and all Power(s) for Attorney assumed, presumed, by anyone

in any court panel?

        May I point out that I have never knowingly, willingly nor voluntarily granted any Power

for Attorney to anyone in any court system?

        Hereby, if you don ' t mind, I am disavowing and disaffirming, back to the date for

infancy, am I not?




        Does anybody object if I reserve the right to change or amend this document for errors

and omissions consistent with intent? With all rights reserved without prejudice? And ifl am

misguided by my own conscience, then you will correct me, will you not?

        In pursuance to 28 USC 1746, may I hereby declare under penalty for perjury under the

laws for the United States that the foregoing is true and correct, and executed on 12 February,

2020?                                                  ~


        By:      :Isl .. V.C. Ronald-kenneth:Strasser. Sui Juris AR WP     February 12, 2020
              :/s/ ... Y.C. Ronald-kenneth:Strasser, Sui Juris AR WP




Notice for Appeal
       Case 3:19-cv-01957-SB            Document 18       Filed 02/18/20     Page 5 of 5




                                       Certificate for Setvice

       May I certify that on the date written below I served a true copy for the foregoing ·

SECOND AMENDED NOTICE FOR APPEAL AND DEMAND FOR STAY AND

REVOKING POWER FOR ATTORNEY PURSUANT TO F.R.A.P. 3, 4 on the following

parties by fax, email and U.S. mail?

       Frank Wall
       441 I NE Tillamook Street
       Portland, OR 972 I 3
       Fax: 503.223.0903
       Email : fWall @ ipns.com


       By:      :Isl .. V.C. Ronald-kenneth:Strasser. Sui Juris AR WP      February 12, 2020
             :/s/ ... V.C. Ronald-kenneth:Strasser, Sui Juris AR WP




Notice for Appeal
